DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 18, 2022 was filed after the malting date of the Notice of Allowance on December 09, 2022. The submission is in compliance with the provisions of 37 CFR 197.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-3, 5-7, 10-21 and 23-24 are allowed.
The newly submitted IDS O’Donovan US 20170032553 A1 discloses systems and methods for determining the optimal placement, color, and size of an overlay in a digital design. For example, in response to determining that a change to an underlying image of a digital design has caused a loss of readability and/or aesthetic value in the digital design due to the placement of the overlay over the now changed underlying image, one or more embodiments described herein utilize a scoring system to identify optimal placement, color, and size for the overlay in relation to the underlying image in the digital design

Claim 1, automatically determining, by the at least one computing device, a placement region for the textual content within the non-salient portion of the digital image by:
determining candidate placement regions within the non-salient portion of the digital image;
calculating a placement score for each of the candidate placement regions within the non-salient portion of the digital image, wherein the placement score is calculated for each of the candidate placement regions based on a size of the respective candidate placement region and a proximity of the respective candidate placement region to the salient object; and
selecting the placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions;

Claim 12, “a scoring module implemented at least partially in hardware of the at least one computing device to calculate a placement score for each of the candidate placement regions within the non-salient portion of the digital image, wherein the placement score is calculated for each of the candidate placement regions based on a size of the respective candidate placement region and a proximity of the respective candidate placement region to the salient object; and
a mapping module implemented at least partially in hardware of the at least one computing device to select a placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions, and to modify the digital image by positioning textual content within the selected placement region and automatically scaling the textual content to fit within the selected placement region.”

Claim 18, “determining, by the at least one computing device, candidate placement regions within the non-salient portion of the digital image based on the saliency mask;
calculating, by the at least one computing device, a placement score for each of the candidate placement regions within the non-salient portion of the digital image, wherein the placement score is calculated for each of the candidate placement regions based on a size of the respective candidate placement region and a proximity of the respective candidate placement region to the salient object;
selecting, by the at least one computing device, a placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions;”

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612